DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 01/06/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-21 have been examined and are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, claims 1-21 pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of generating a prediction.  The limitations that recite an abstract idea are indicated in bold below:

A system, comprising: 
a data storage; and 
a processor, configured to:  
5retrieve data from the data storage; 
based on the data, generate a plurality of training vectors relating to different respective historical service requests generated by respective autonomous vehicles, each of the training vectors including respective features 10associated with the historical request to which the training vector relates; 
using the training vectors, train a model configured to generate a prediction relating to one or more future service requests;  
15using the model, generate the prediction; and 
output the generated prediction.

These limitations fall under the abstract idea subject matter grouping of mental processes because such grouping covers concepts that can be performed in the human mind or with the aid of pen and paper and but for the recitation of a generic processor a person can determine and input historical request information into a prediction model and generate a prediction as output.  The claimed generic processor does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of data storage and a processor to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  The additional element of retrieve data from the data storage amounts to mere data gathering and is considered insignificant extra-solution activity based on the 2019 PEG and MPEP 2106.05(g) regarding limitations about data gathering.  For example, the 2019 PEG guidance and MPEP 2106.05(g) reference a limitation from CyberSource and indicate that mere data gathering or obtaining of information so that the information can be analyzed in order to make a determination should be considered insignificant extra-solution activity.  Here, Applicant’s data retrieval aligns with this reference to CyberSource because the limitation also serves the purpose of obtaining data for analysis and determinations.  Accordingly, these additional elements individually do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Further, combining such an implementation of the abstract idea using generic computer elements at a high-level of generality with mere data gathering limitations does not integrate the abstract idea into a practical application.   
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity.  Therefore, the additional elements do not provide an inventive concept.  For the data retrieval step considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional based on various court decisions such as Symantec, OIP Techs., and buySAFE (see MPEP 2106.05(d)(II)) which convey that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims 2-10 include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, these dependent claims further limit the abstract idea to a more narrow abstract idea by further describing: the historical requests and features and the prediction. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.   
 Claims 11-21 recite limitations similar to those recited in claims 1-10 and therefore the same analysis above with respect to claims 1-10 also applies to these claims. 
Applicant’s claims are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks US 2018/0356814 (hereinafter “Brooks”) in view of Balu et al US 2020/0184591 (hereinafter “Balu”).

Regarding claim 1, Brooks discloses a system (Figs. 1 and 4 assignment system 100), comprising: 
a data storage (Fig. 4); and 
a processor (Fig. 4, 0099), configured to:  
5retrieve data from the data storage (Fig. 4); 
…autonomous vehicles… (0034 – operators remotely control vehicle such as automobile from afar; 0169 – autonomous); 
…generate a prediction relating to one or more future service requests (0066, 0072, 0109 - using the generated risk profiles of the vehicle systems, assignment system determines how many operators will be needed; 0106, 0107 – determine operators for upcoming or “future” trips);
…15……generate the prediction (0066, 0072, 0109 - using the generated risk profiles of the vehicle systems, assignment system determines how many operators will be needed; 0106, 0107 – determine operators for upcoming or “future” trips); and 
output the generated prediction (0101 – store operator staffing needs; 0099 - output).  
Brooks does not disclose:
based on the data, generate a plurality of training vectors relating to different respective historical service requests generated by respective … vehicles, each of the training vectors including respective features 10associated with the historical request to which the training vector relates; 
using the training vectors, train a model configured to generate a prediction relating to one or more future service requests;
using the model.  
However, in analogous art of analyzing roadside vehicle assistance service requests (Abstract, 0001), Balu discloses training a machine learning algorithm using generated feature vectors and where the feature vectors are based on obtained data regarding past rendered services (past rendered services interpreted as historical service requests), vehicle conditions and driving data (Fig. 4, 0084-0086, 0089, 0090).  Balu also discloses using the trained machine learning algorithm by creating and inputting the feature vectors in order to provide a forecast with respect to service requests (Fig. 4, 0092-0094).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the prediction of staff needed to assist with remote vehicle operation taught by Brooks to include using machine learning of historical service requests to generate the prediction as taught by Balu because as shown by Balu learning from historical service requests can be useful in making forecasts.   

Regarding claim 2, Brooks in view of Balu teaches the elements of claim 1 from which this claim depends.  Brooks discloses wherein the …. requests include … requests for assistance issued to a remote support staff, and wherein the future requests include 20future requests for assistance (0034, 0037 – remote operators at a facility; 0066, 0072, 0109 - using the generated risk profiles of the vehicle systems, assignment system determines how many operators will be needed; 0106, 0107 – determine operators for upcoming or “future” trips).  Brooks does not disclose the assistance requests as historical.  However, Balu teaches using historical service requests to generate predictions about future service requests.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the prediction of staff needed to assist with remote vehicle operation in future trips taught by Brooks to include using machine learning of historical requests to generate the prediction as taught by Balu because as shown by Balu learning from historical service requests can be useful in making forecasts.  

Regarding claim 3, Brooks in view of Balu teaches the elements of claim 2 from which this claim depends.  Brooks further discloses wherein the … requests for assistance include … requests for navigational assistance, and wherein the future requests for assistance include future requests for navigational assistance (0084 - operator assist when for example a change in a state of a route occurs such as route maintenance is being performed or a bridge being lowered; 0235 – operator assist when for example vehicle is traveling in an area having increased traffic; 0271 – transfer control of vehicle movement to remote-control system by request).  Brooks does not disclose the navigational assistance requests as historical.  However, Balu teaches using historical service requests to generate predictions about future service requests.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the prediction of staff needed to assist with remote vehicle operation including navigation assistance requests in future trips taught by Brooks to include using machine learning of historical requests to generate the prediction as taught by Balu because as shown by Balu learning from historical service requests can be useful in making forecasts.   

25Regarding claim 4, Brooks in view of Balu teaches the elements of claim 2 from which this claim depends.  Brooks further discloses wherein the prediction includes a predicted number of support-staff members required to service the future requests during a predefined interval of time (0066, 0072, 0109 - using the generated risk profiles of the vehicle systems, assignment system determines how many operators will be needed; 0106, 0107 – determine operators for upcoming or “future” trips).  

Regarding claim 5, Brooks in view of Balu teaches the elements of claim 1 from which this claim depends.   Balu teaches wherein the historical requests include historical requests for maintenance, and wherein 30the future requests include future requests for maintenance (0020, 0036, 0043 – analyze history of breakdown data and service request and forecast breakdowns).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the prediction of staff needed to assist with remote vehicle operation in future trips taught by Brooks to include using machine learning of historical requests regarding vehicle breakdowns to generate the prediction as taught by Balu because as shown by Balu learning from historical service requests can be useful in making forecasts.  

Regarding claim 6, Brooks in view of Balu teaches the elements of claim 1 from which this claim depends.  Brooks further discloses wherein the prediction includes a start of an interval of time during which a particular one of the vehicles will next generate one of the future requests (0037 – determine number of operators needed at different upcoming times)  

Regarding claim 7, Brooks in view of Balu teaches the elements of claim 1 from which this claim depends.  Brooks further discloses wherein the prediction is for one of the future requests being generated during a predefined interval of time (0066, 0072, 0109 - using the generated risk profiles of the vehicle systems, assignment system determines how many operators will be needed; 0106, 0107 – determine operators for upcoming or “future” trips including a designated period of time).  

Regarding claim 8, Brooks in view of Balu teaches the elements of claim 1 from which this claim depends.  Balu teaches wherein the prediction 5includes a predicted number of the future requests during a predefined interval of time (0043 – predict in advance the quantity of service requests during a time period).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the prediction of staff needed to assist with remote vehicle operation in future trips taught by Brooks to include predicting the number of future requests because as suggested by Balu predicting how many future requests there will be dictates deploying enough service providers to handle the requests (0043).  

Regarding claim 9, Brooks in view of Balu teaches the elements of claim 1 from which this claim depends.   Balu teaches wherein the features include weather conditions at a time of the historical request (0095 – collect real-time information relating to vehicles including weather impacting vehicle breakdown and roadside assistance service and use to predict via forecast API; 0094 – machine learning training and forecasting may be performed by the forecast API).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the prediction of staff needed to assist with remote vehicle operation in future trips taught by Brooks to include using machine learning of historical request features such as weather to generate the prediction as taught by Balu because as shown by Balu learning from historical request features such as weather can be useful in making forecasts.  

Regarding claim 10, Brooks in view of Balu teaches the elements of claim 1 from which this claim depends.  Balu teaches wherein the features include 10a health score of the … vehicle that generated the historical request at a time of the historical request (0087 - vehicle condition data/health; Fig. 4, 0086 – training data set includes vehicle condition data).  For the autonomous vehicles of Brooks (0034 – operators remotely control vehicle such as automobile from afar; 0169 – autonomous), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the prediction of staff needed to assist with remote vehicle operation in future trips taught by Brooks to include using machine learning of historical request features such as vehicle health to generate the prediction as taught by Balu because as shown by Balu learning from historical request features such as vehicle health can be useful in making forecasts.

Claims 11-20 directed to a method recite limitations substantially similar to those recited in claims 1-10.  Since Brooks in view of Balu teaches the limitations of claims 1-10, the same art and rationales also apply to claims 11-20.

Claim 21 directed to a computer software product recites limitations substantially similar to those recited in claim 1.  Since Brooks in view of Balu teaches the limitations of claim 1, the same art and rationale also apply to claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stentz US 2018/0281815 A1 Predictive Teleassistance System for Autonomous Vehicles (predict locations in which AVs may initiate a teleassistance request).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683